Citation Nr: 0305432	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  02- 08 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether a January 12, 1996 and/or May 3, 1996 statement 
constitutes a valid notice of disagreement (NOD) with a 
November 28, 1995 RO rating decision.

2.  Whether a May 3, 1996 statement constitutes a valid NOD 
with a February 26, 1996 RO rating decision.  

3.  Entitlement to a disability evaluation greater than 30 
percent for post-traumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law



ATTORNEY FOR THE BOARD

Chris Moran, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to June 
1974.

The Board of Veterans' Appeals (Board) notes that the issues 
of entitlement to an increased evaluation for PTSD and to a 
TDIU arose from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision of December 1999.  

The Board notes that the issues of whether the veteran filed 
a valid NOD with the November 28, 1995 and/or February 26, 
1996 RO rating decisions, arose from a RO rating decision of 
April 2002.  

During the appeal the veteran through his private 
attorney/representative in March 2001 filed a claim of 
entitlement to service connection for depression, variously 
diagnosed as secondary to service-connected PTSD.  The Board 
notes that a favorable outcome on the claim of service 
connection for depression may have a significant impact on 
the claim of entitlement to an increased rating for service-
connected psychiatric disability diagnosed as PTSD.  As the 
issue of entitlement to secondary service connection for 
depression is deemed to be "inextricably intertwined" with 
the issue of entitlement to an increased evaluation for PTSD, 
the RO should take appropriate adjudicative action prior to 
any further appellate consideration.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991). 

Also, the Board notes that the issues of entitlement to an 
increased evaluation for PTSD and a TDIU are addressed in the 
Remand portion of this decision.


FINDINGS OF FACT

1.  In a November 28, 1995 rating decision the RO denied 
entitlement to an evaluation greater than 30 percent for PTSD 
and a TDIU based upon the evidence of record.

2.  By letter dated December 1, 1995 the RO notified the 
veteran of the denial of his claims.  The RO enclosed an 
explanation of appeal rights with notice of decision issued 
to the veteran and his representative.  

3.  In a January 12, 1996, VA Form 21-4138, Statement in 
Support of Claim, the veteran requested consideration of 
entitlement to a temporary total rating under 38 C.F.R. 
§ 4.29 based on VA hospitalization for PTSD and he sought to 
reopen the claim for entitlement to an increased evaluation 
for PTSD.  

4.  In a February 26, 1996 rating decision the RO denied 
entitlement to an evaluation greater than 30 percent for PTSD 
based upon the evidence of record.  

5.  By letter dated February 27, 1996 the RO notified the 
veteran of the denial of his claim.  The RO enclosed an 
explanation of appeal rights with notice of decision issued 
to the veteran and his representative. 

6.  In a May 3, 1996, VA Form 21-4138, Statement in Support 
of Claim, the veteran requested consideration of entitlement 
to a temporary total rating under 38 C.F.R. § 4.29 based on 
VA hospitalization for PTSD and he sought to reopen the claim 
for entitlement to an increased evaluation for PTSD.

7.  In statements of January 12, 1996 and May 3, 1996 the 
veteran did not express disagreement with a specific RO 
decision including rating decisions of November 28, 1995 and 
February 26, 1996, nor did they even refer to a RO decision, 
nor can they reasonably be construed as constituting 
disagreement with any pertinent RO decision.

8.  No document, filed within the year following the November 
28, 1995 and February 26, 1996, RO decisions, can reasonably 
be construed to be a valid NOD with regard to the pertinent 
issue denied.  

9.  In the absence of a timely filed notice of disagreement, 
the November 28, 1995 and February 26, 1996 rating decisions 
wherein the RO denied entitlement to an increased evaluation 
for PTSD and a TDIU are final.  


CONCLUSION OF LAW

A notice of disagreement to initiate appellate review not 
having been filed, the November 28, 1995 and February 26, 
1996 RO rating decisions are final. 
38 U.S.C.A. §§ 5104, 5107, 7105 (West 2002); 38 C.F.R. § 
3.156(a)(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A historical review of the record shows that in a May 15, 
1991 rating decision the RO denied entitlement to service 
connection for PTSD.

By letter dated June 7, 1991 the RO notified the veteran of 
the denial of his claim of service connection for PTSD.  He 
was notified of his appellate rights in an enclosed VA Form 
4107, Notice of Procedural and Appellate Rights. 

In a June 18, 1991, VA Form 21-4138, Statement in Support of 
Claim, received by the RO on June 20, 1991, the veteran 
referenced the RO letter of June 7, 1991 and stated "I 
disagree with your decision not granting s/c for my present 
PTSD condition.  I wish to appeal this decision."


In December 1991 the Board remanded the issue of entitlement 
to service connection for a psychiatric disability including 
PTSD to the RO for additional development.  

In an April 28, 1993 rating decision the RO granted service 
connection for PTSD effective from November 27, 1989, 
evaluated as 30 percent disabling.  Since the grant of 
service connection for PTSD was considered the maximum 
benefit sought on appeal it was not returned to the Board.  

On September 23, 1994 the RO received the veteran's claims 
for entitlement to an increased evaluation for PTSD and 
entitlement to a TDIU.

In a November 28, 1995 rating decision the RO denied 
entitlement to an evaluation greater than 30 percent for PTSD 
and a TDIU based upon the evidence of record.

By letter dated December 1, 1995 the RO notified the veteran 
of the denial of his claims.  He was notified of his 
appellate rights in an enclosed VA Form 4107, Notice of 
Procedural and Appellate Rights. 

In a January 12, 1996, VA Form 21-4138, Statement in Support 
of Claim, received by the RO on January 18, 1996, the veteran 
requested consideration of entitlement to a temporary total 
rating under 38 C.F.R. § 4.29 based on VA hospitalization for 
PTSD and he requested a reevaluation of his service-connected 
PTSD condition.  

In a February 26, 1996 rating decision the RO denied 
entitlement to an evaluation greater than 30 percent for PTSD 
based upon the evidence of record.  

By letter dated February 27, 1996 the RO notified the veteran 
of the denial of his claim.  He was notified of his appellate 
rights in an enclosed VA Form 4107, Notice of Procedural and 
Appellate Rights. 

In a May 3, 1996, VA Form 21-4138, Statement in Support of 
Claim, received by the RO on May 15, 1996, the veteran 
requested consideration of entitlement to a temporary total 
rating under 38 C.F.R. § 4.29 based on VA hospitalization for 
PTSD and he requested a reevaluation of his service-connected 
PTSD condition.  

In a June 17, 1996 letter to the veteran, the RO acknowledged 
receipt of his claim for an increased evaluation for PTSD and 
notified him that evidence must be secured showing his 
condition had increased in severity.

In a January 17, 1997 rating decision the RO denied 
entitlement to a disability evaluation greater than 30 
percent for PTSD.  A temporary total rating under 38 C.F.R. 
§ 4.29 based on hospitalization for PTSD was granted.

By letter dated February 3, 1997 the RO notified the veteran 
of the January 17, 1997 rating decision.  He was notified of 
his appellate rights in an enclosed VA Form 4107, Notice of 
Procedural and Appellate Rights. 

In a February 13, 1997, VA Form 21-4138, Statement in Support 
of Claim, received by the RO on February 18, 1997, the 
veteran requested a copy of his claims folder.  

In a July 16, 1997, VA Form 21-4138, Statement in Support of 
Claim, (no dated received by the RO noted) the veteran 
requested a copy of his claims folder.  

In a September 22, 1997 VA Form 21-4138, Statement in Support 
of Claim, received by the RO on October 22, 1997, the veteran 
reported his dependency status.

In a June 30, 1998, letter the veteran's private 
attorney/representative requested a copy of the veteran's 
claims file.

In an October 1, 1998 VA Form 21-4138, Statement in Support 
of Claim, received by the RO on October 1, 1998, the veteran 
reported his dependency status.

In a November 13, 1998 VA Form 21-4138, Statement in Support 
of Claim, received by the RO on November 13, 1998, the 
veteran reported his dependency status.

In a January 15, 1999 VA Form 21-4138, Statement in Support 
of Claim, received by the RO on January 14, 1999, the veteran 
reported his dependency status.

A January 15, 1999, VA Form 21-4138, Statement in Support of 
Claim, pertained to a waiver of overpayment issue.

By letter dated June 4, 1999 and received by the RO on June 
7, 1999, the veteran's private attorney/representative filed 
a formal claim foe entitlement to an increased evaluation for 
PTSD and a TDIU.

By a December 13, 1999 rating decision the RO denied 
entitlement to a disability evaluation greater than 30 
percent for PTSD, an evaluation greater than 10 percent for 
ulcerative colitis and a TDIU.

By letter dated December 17, 1999, the RO notified the 
veteran and representative of the December 13, 1999, RO 
rating decision.  He was notified of his appellate rights in 
an enclosed VA Form 4107, Notice of Procedural and Appellate 
Rights.

On December 13, 2000, the RO received the veteran's NOD to 
the December 1999 RO rating decision with respect to denied 
claims of entitlement to an increased evaluation for PTSD and 
a TDIU.  Following issuance of a statement of the case (SOC) 
a timely substantive appeal was received.  (As noted in the 
INTRODUCTION the issues of entitlement to an increased 
evaluation for PTSD and entitlement to a TDIU will be 
discussed in the remand portion of the decision.)

In an April 24, 2002 rating decision the RO determined that 
the veteran did not submit a valid NOD expressing a desire 
for appellate review of either the RO rating decision dated 
November 28, 1995 or the RO rating decision of February 26, 
1996.  

The veteran filed a timely appeal to April 24, 2002 RO rating 
decision.  

Criteria

(a) In the case of a decision by the Secretary under section 
511 of this title affecting the provision of benefits to a 
claimant, the Secretary shall, on a timely basis, provide to 
the claimant (and to the claimant's representative) notice of 
such decision.

The notice shall include an explanation of the procedure for 
obtaining review of the decision. (b)  In any case where the 
Secretary denies a benefit sought, the notice required by 
subsection (a) shall also include (1) a statement of the 
reasons for the decision, and (2) a summary of the evidence 
considered by the Secretary.  
38 U.S.C.A. § 5104.

Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section.  Each appellant will be accorded hearing and 
representation rights pursuant to the provisions of this 
chapter and regulations of the Secretary.

(b)(1) Except in the case of simultaneously contested claims, 
notice of disagreement shall be filed within one year from 
the date of mailing of notice of the result of initial review 
or determination.  Such notice, and appeals, must be in 
writing and be filed with the activity which entered the 
determination with which disagreement is expressed (hereafter 
referred to as the ''agency of original jurisdiction'').  A 
notice of disagreement postmarked before the expiration of 
the one-year period will be accepted as timely filed.

(2) Notices of disagreement, and appeals, must be in writing 
and may be filed by the claimant, the claimant's legal 
guardian, or such accredited representative, attorney, or 
authorized agent as may be selected by the claimant or legal 
guardian. Not more than one recognized organization, 
attorney, or agent will be recognized at any one time in the 
prosecution of a claim.

(c) If no notice of disagreement is filed in accordance with 
this chapter within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed, except as may otherwise be 
provided by regulations not inconsistent with this title.

(d)(1) Where the claimant, or the claimant's representative, 
within the time specified in this chapter, files a notice of 
disagreement with the decision of the agency of original 
jurisdiction, such agency will take such development or 
review action as it deems proper under the provisions of 
regulations not inconsistent with this title.  If such action 
does not resolve the disagreement either by granting the 
benefit sought or through withdrawal of the notice of 
disagreement, such agency shall prepare a statement of the 
case. A statement of the case shall include the following:

(A) A summary of the evidence in the case pertinent to the 
issue or issues with which disagreement has been expressed.

(B) A citation to pertinent laws and regulations and a 
discussion of how such laws and regulations affect the 
agency's decision.

(C) The decision on each issue and a summary of the reasons 
for such decision. (2) A statement of the case, as required 
by this subsection, will not disclose matters that would be 
contrary to section 5701 of this title or otherwise contrary 
to the public interest.  Such matters may be disclosed to a 
designated representative unless the relationship between the 
claimant and the representative is such that disclosure to 
the representative would be as harmful as if made to the 
claimant.  (3) Copies of the ''statement of the case'' 
prescribed in paragraph (1) of this subsection will be 
submitted to the claimant and to the claimant's 
representative, if there is one.  The claimant will be 
afforded a period of sixty days from the date the statement 
of the case is mailed to file the formal appeal.  This may be 
extended for a reasonable period on request for good cause 
shown.  The appeal should set out specific allegations of 
error of fact or law, such allegations related to specific 
items in the statement of the case.  The benefits sought on 
appeal must be clearly identified.  

The agency of original jurisdiction may close the case for 
failure to respond after receipt of the statement of the 
case, but questions as to timeliness or adequacy of response 
shall be determined by the Board of Veterans' Appeals.  (4) 
The claimant in any case may not be presumed to agree with 
any statement of fact contained in the statement of the case 
to which the claimant does not specifically express 
agreement.  (5) The Board of Veterans' Appeals may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed. 
38 U.S.C.A. § 7105.

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal. 
38 C.F.R. § 20.200.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.

If the agency of original jurisdiction gave notice that 
adjudicative determinations were made on several issues at 
the same time, the specific determinations with which the 
claimant disagrees must be identified.  For example, if 
service connection was denied for two disabilities and the 
claimant wishes to appeal the denial of service connection 
with respect to only one of the disabilities, the Notice of 
Disagreement must make that clear.  38 C.F.R. § 20.201.

The Notice of Disagreement and Substantive Appeal must be 
filed with the Department of Veterans Affairs office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable 
Department of Veterans Affairs records have been transferred 
to another Department of Veterans Affairs office. 

In that case, the Notice of Disagreement or Substantive 
Appeal must be filed with the Department of Veterans Affairs 
office which has assumed jurisdiction over the applicable 
records.  38 C.F.R. § 20.300.

(a) Persons authorized.  A Notice of Disagreement and/or a 
Substantive Appeal may be filed by a claimant personally, or 
by his or her representative if a proper Power of Attorney or 
declaration of representation, as applicable, is on record or 
accompanies such Notice of Disagreement or Substantive 
Appeal.

(b) Claimant rated incompetent by Department of Veterans 
Affairs or under disability and unable to file.  If an appeal 
is not filed by a person listed in paragraph (a) of this 
section, and the claimant is rated incompetent by the 
Department of Veterans Affairs or has a physical, mental, or 
legal disability which prevents the filing of an appeal on 
his or her own behalf, a Notice of Disagreement and a 
Substantive Appeal may be filed by a fiduciary appointed to 
manage the claimant's affairs by the Department of Veterans 
Affairs or a court, or by a person acting as next friend if 
the appointed fiduciary fails to take needed action or no 
fiduciary has been appointed.

(c) Claimant under disability and able to file. 
Notwithstanding the fact that a fiduciary may have been 
appointed for a claimant, an appeal filed by a claimant will 
be accepted. 38 C.F.R. § 20.301.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302.

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
38 C.F.R. § 19.4.

The claimant and his or her representative, if any, will be 
informed of appellate rights provided by 38 U.S.C. chapters 
71 and 72, including the right to a personal hearing and the 
right to representation.  The agency of original jurisdiction 
will provide this information in each notification of a 
determination of entitlement or nonentitlement to Department 
of Veterans Affairs benefits.  38 C.F.R. § 19.25.

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(Sec. 20.302 of this part).  38 C.F.R. § 20.1103.

Notice means written notice sent to a claimant or payee at 
his or her latest address of record.  38 C.F.R. § 3.1(q).


Analysis
Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999) withdrawn sub nom. 
Morton v. Gober , 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law. 

In its July 2002 statement of the case the RO notified the 
veteran of VCAA and which portion of the evidence was to be 
submitted by him and which was to be provided by VA 
consistent with section 5103A.  

Therefore, such notification to the appellant satisfies the 
requirement that VA advise the appellant as to which 
evidence, if any, he is to submit, and which VA will obtain.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In light of the above, it is concluded that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim, including any relevant 
records adequately identified by him as well as authorized by 
him to be obtained.

In sum, the RO has been afforded the opportunity to apply the 
VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretations of the law.

There is no useful purpose in remanding the issue decided 
below.  Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.

The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc),vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000)(CAFC); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Furthermore, the CAVC has stated, "[t]he VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

Accordingly, the Board finds that the veteran is not 
prejudiced by the Board entering a decision at this time 
since the RO initially considered VCAA in connection with the 
veteran's claims.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.


Whether a valid NOD was filed to RO 
rating decisions of November 28, 1995 and 
February 26, 1996.

Appellate review is initiated by an NOD.  38 U.S.C.A. § 
7105(a).  An NOD is a written expression of disagreement with 
an adjudicative decision filed with the RO within one year of 
the date that notice of the decision was mailed to the 
claimant. 
38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 20.201, 20.300, 
20.301(a), 20.302(a).  The regulation provides that an NOD 
must reflect a "desire for appellate review," in addition to 
an expression of disagreement.

As a procedural matter, the Board observes that in May 1991 
the RO denied service connection PTSD.  He filed a timely 
notice of disagreement with the denial of his claim.  During 
the appeal process the RO in April 1993 granted service 
connection for PTSD.  In other words he was familiar with the 
appeal process when the RO denied his claims for an increased 
evaluation for PTSD and a TDIU on November 28, 1995 and 
February 26, 1996.

The veteran was notified of both rating decisions of November 
28, 1995 and February 26, 1996 by VA letters, dated in 
December 1995 and in February 1996, and was advised of his 
appellate rights on each occasion.

Although the veteran did submit statements dated January 12, 
1996 and May 3, 1996, the Board notes that the veteran did 
not indicate within the context of these statements a 
disagreement and a desire for appellate review of the 
underlying rating decisions.  See 38 C.F.R. § 20.201 (2002) 
(defining a notice of disagreement); see also Gallegos v. 
Gober, 14 Vet. App. 50 (2000), rev'd sub nom Gallegos v. 
Principi, 283 F. 3d 1309 (Fed. Cir. 2002).  Also see Gallegos 
v. Principi, No. 99-106 (U.S. Vet. App. Jan. 24, 2003) (per 
curiam).  

As noted earlier the veteran was already familiar with the 
appellate process and the filing of a NOD.  However, in the 
January 12, 1996 letter the veteran claimed entitlement to 
increased benefits under 38 C.F.R. § 4.29 for PTSD based on 
hospitalization and sought to reopen the claim of entitlement 
to an increased evaluation for PTSD.  In the May 3, 1996 
statement the veteran similarly claimed entitlement to 
increased benefits under 38 C.F.R. § 4.29 for PTSD based 
hospitalization and he sought to reopen a claim of 
entitlement to an increased evaluation for PTSD.  38 C.F.R. § 
3.160(f) (2002) (defining a claim for increase); see also 38 
C.F.R. § 20.304 (2002) (the filing of additional evidence 
does not extend the time limit for initiating an appeal.

Thus, the Board construes neither the January 12, 1996 nor 
the May 3, 1996 statement as a NOD with the November 28, 1995 
and February 26, 1996 rating decisions.  There was no 
correspondence that may reasonably be construed as a NOD with 
the rating determinations as communicated to the veteran.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  The appellant has not filed a 
notice of disagreement and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  

Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.




ORDER

The appeal is dismissed.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Following a preliminary review of the record, the Board notes 
that additional development is needed with respect to the 
issues of entitlement to service connection for depression as 
secondary to service-connected PTSD, entitlement to  an 
increased evaluations for PTSD and entitlement to a TDIU.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board notes that in a June 1994 private psychological 
evaluation report the psychologist suggested the presence of 
symptoms of depression related to PTSD as opposed to a 
separate diagnosis.  Such private medical evidence formed the 
basis of the grant of Social Security Administration (SSA) 
disability benefits.  Additional psychiatric examinations 
have essentially attributed depression symptoms to a separate 
depression disability, variously diagnosed.  Other coexisting 
psychiatric disabilities are noted.


In a March 2001 statement the veteran's private 
attorney/representative raised the issue of entitlement to 
service connection for depression as secondary to service-
connected PTSD.  Inasmuch as the issue of entitlement to 
secondary service connection for depression is deemed to be 
"inextricably intertwined" with the issue of entitlement to 
an increased evaluation for, the RO should take appropriate 
adjudicative action prior to any further appellate 
consideration.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991). 

The Board notes that in Massey v. Brown, 7 Vet. App. 204 
(1994), the CAVC held that examination findings must be 
correlated to the pertinent rating criteria effective 
November 7, 1996 as he filed his claim for an increased 
evaluation for PTSD in June 1999.

In order to clinically resolve the issues on appeal the 
veteran should be afforded a VA special psychiatric 
examination in order to determine the etiologic relationship 
between depression and service-connected PTSD and the extent 
and degree of severity of PTSD correlated to the pertinent 
rating criteria effective November 7, 1996.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims and to ensure 
full compliance with due process requirements, the Board is 
deferring adjudication of the issues on appeal pending a 
remand of the case to the RO for further development as 
follows:

1.  The veteran has the right to 
submit additional evidence and 
argument on the matter or matters 
the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 
369 (1999).

In this regard, the RO should 
contact the veteran and request that 
he submit any evidence showing 
entitlement to service connection 
for depression as secondary to PTSD, 
entitlement to an increased 
evaluation for PTSD and entitlement 
to a TDIU.  He should be requested 
to identify the names, addresses, 
and approximate dates of treatment 
for all medical care providers, VA 
and non-VA, inpatient and 
outpatient, who may possess 
additional records referable to 
treatment of depression and PTSD. 

After obtaining any necessary 
authorization or medical releases, 
the RO should secure and associate 
with the claims file legible copies 
of the veteran's complete treatment 
reports from all sources identified 
whose records have not previously 
been secured.  Regardless of the 
veteran's custodian's response, the 
RO should secure all outstanding VA 
treatment reports.

If the RO is unable to obtain any of 
the relevant records sought, it 
shall notify the veteran that it has 
been unable to obtain such records 
by identifying the specific records 
not obtained, explaining the efforts 
used to obtain those records, and 
describing any further action to be 
taken with respect to the claim.

2.  The RO should afford the veteran a social 
and industrial survey with respect to impact 
of service-connected disability on his 
employability status.  
3.  The RO should arrange for a VA special 
psychiatric examination of the veteran, or on 
a fee basis if necessary, for the purpose of 
ascertaining any etiologic link between a 
depression disability, however diagnosed and 
PTSD and the current nature and extent of 
severity of PTSD.  The entire claims folder, 
copies of the previous and amended criteria 
for rating psychiatric disorders, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The examiner 
must annotate the examination report that the 
claims file was in fact made available for 
review in conjunction with the examination.  
Any further indicated special studies should 
be conducted.

The psychiatric specialist must be requested 
to express an opinion as to whether any 
psychiatric disorder(s) found on examination 
including depression is/are secondary to the 
service-connected PTSD.  If no direct 
relationship is determined to exist, the 
examiner must express an opinion as to whether 
the service-connected PTSD aggravates any 
coexisting psychiatric disorder(s) including 
depression.  If such aggravation is determined 
to exist, the examiner must address the 
following medical issues:

(1) The baseline manifestations which are due 
to the effects of any coexisting psychiatric 
disorder(s) including depression found on 
examination;

(2) The increased manifestations which, in the 
examiner's opinion, are proximately due to 
service-connected PTSD, based on medical 
considerations; and

(3) The medical considerations supporting an 
opinion that increased manifestations of any 
coexisting psychiatric disorder(s) including 
depression found on examination is/are 
proximately due to the service-connected PTSD. 

The examiner should provide the rationale for 
any conclusions reached in a typewritten 
report.  If the examiner cannot provide an 
opinion as to causation, without resort to 
speculation, he or she should so state. 

The examiner should identify all of the 
veteran's associated symptomatology in order 
to determine the impairment caused by PTSD.  
If there are other psychiatric disorders 
found, in addition to PTSD, the examiner 
should specify which symptoms are associated 
with each disorder(s).

If certain symptomatology cannot be 
dissociated from one disorder or another, it 
should be so indicated.  If a psychiatric 
disorder(s) other than PTSD is or are found on 
examination, the examiner should offer an 
opinion as to whether such disorder is 
causally or etiologically related to PTSD, 
and, if not so related, whether the veteran's 
PTSD has any effect on the severity of any 
other psychiatric disorder.

Any necessary special studies, 
including psychological testing, 
should be accomplished.  During the 
course of the examination, the 
examiner should identify all of the 
symptoms or manifestations of the 
veteran's PTSD.

Following evaluation, the examiner should 
provide a numerical code under the Global 
Assessment of Functioning scale (GAF) provided 
in the Diagnostic and Statistical Manual for 
Mental Disorders, in relation to the veteran's 
impairment from service-connected PTSD and 
related psychiatric disability if found on 
examination.  The examiner must include a 
definition of the numerical GAF code assigned, 
as it relates to the veteran's occupational 
and social impairment attributed to service-
connected psychiatric disability.

The examiner should also offer an opinion as 
to how each symptom or manifestation of the 
veteran's PTSD affects his social and 
industrial adaptability.  The examination 
findings must be correlated to the pertinent 
rating criteria with the examiner recording 
pertinent medical complaints, symptoms, and 
clinical findings, that pertain to the 
presence or absence of PTSD and the extent, of 
each of the factors provided in the rating 
criteria under Diagnostic Code 9411 for each 
of the rating levels of the amended criteria 
for rating psychiatric disorders.

If the historical diagnosis of PTSD is changed 
following examination, the examiner should 
state whether the new diagnosis represents 
progression of the prior diagnosis, correction 
of an error in the prior diagnosis, or 
development of a new and separate condition.  
Any opinions expressed by the examiner as to 
the severity of PTSD must be accompanied by a 
complete rationale.


4.  Thereafter, the RO should review the 
claims file to ensure that all of the above 
requested development has been completed.  In 
particular, the RO should review the requested 
examination report(s) and required opinion(s) 
to ensure that they are responsive to and in 
complete compliance with the directives of 
this remand and if they are not, the RO should 
implement corrective procedures.  The RO is 
advised that where the remand orders of the 
Board or the CAVC are not complied with, the 
Board errs as a matter of law when it fails to 
ensure compliance, and further remand will be 
mandated. See Stegall v. West, 11 Vet. App. 
268 (1998).

In addition, the RO must review the claims 
file to ensure that any other notification and 
development action required by the VCAA of 
2000 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.

5.  After undertaking any development deemed 
appropriate in addition to that specified 
above, the RO should adjudicate the 
inextricably intertwined issue of entitlement 
to service connection for a depression 
disability variously diagnosed, as secondary 
to service-connected PTSD; and readjudicate 
the issues of entitlement to an increased 
evaluation for PTSD and a TDIU; the RO should 
note consideration of 38 C.F.R. 3.321(b)(1) 
(2002). 

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on 
the claims for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issues currently on appeal.  A reasonable period of time 
for a response should be afforded. 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified by the 
RO; however, the veteran is hereby notified that failure to 
report for a scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claims for 
service connection, increased evaluation, and TDIU.  
38 C.F.R. § 3.655 (2002).  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


